DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Buckley (US 2019/0110238 A1).

 	Regarding claim 9, Buckley teaches a remote User Equipment, UE, arranged for establishing a signalling connection to a telecommunication network via a relay capable UE (see Fig.2, steps 8, 9, 10, and so on, also see Fig.5, Fig.7, Fig.9 and Fig.11), the remote UE comprising: 
A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node).”); 
 	use the transmitter for transmitting a registration message to an intermediate node comprised by said telecommunication network, via the relay capable UE, for registering the remote UE in the telecommunication network (see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  In addition, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”); 
the MME 702 sends, to AS1, a Registration Accept (e.g., Attach Accept, Location Accept, Routing Area Update Accept, Tracking Area Update Accept, etc.)”.  NOTE THAT THIS CLAIM DOES NOT REQUIRE “a Mobility Management Function”).  
 	Regarding claim 10, Buckley further teaches the at least one processor is further configured to insert, in the registration message, an identification of the identity of the remote UE, which identification translates to an identity of the remote UE (see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”).  
 	Regarding claim 11, Buckley further teaches the at least one processor is further configured for establishing a secure connection between the remote UE and the intermediate node over the relay capable UE (see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0044], [0070], [0071], [0099], [0156], [0164], and Buckley’s claims 7, 10 and 18, “secure connection”).  
 	Regarding claim 12, Buckley further teaches the at least one processor is further configured to use the receiver for receiving, from the relay capable UE, a tracking area identification for indicating a tracking area of the relay capable UE, and insert the tracking area identification in the registration message (see [0069], [0073], [0234], [0243], [0245] and [0265], “track area”, and see [0078], “The Relay UE associates with the Remote UE and may provide any, some, or none of the following information to the Remote UE: an identity of the Relay UE, network that the Relay UE is connected to, the location of the Relay UE, an address of AS1, and so forth”, and see [0098] and [0125], “an identity of the Relay UE, the network that the Relay UE is attached to, the location of the UE (Remote UE and/or Relay UE), and so forth”).  
 	Regarding claim 13, Buckley teaches a relay capable User Equipment, UE, for acting as a relay for a remote UE towards a telecommunication network (see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11), the relay capable UE comprising:  
a transmitter; at least one processor configured to establish a direct connection to the remote UE (see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node).”, and see Buckley, [0036], “MME represents " Mobility Management Entity,"”); 
 use the receiver for receiving a signalling message from the remote UE, wherein the signalling message is intended for a Mobility Management Function comprised by the telecommunication network (also see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node).”, and see Buckley, [0036], “MME represents " Mobility Management Entity,"”.  In addition, see Applicant’s Specification, [0019] and [0056], where Applicant further discloses “the Mobility Management Function, for example the 4G Mobility Management Entity (MME) or the 5G Access and Mobility Management Function (AMF)” and “the Mobility Management Function may be referred to as a Mobility Management Entity (MME) in 4G telecommunication networks and/or an Access and Mobility Management Function (AMF) in 5G telecommunication networks”, respectively); 
 determine that the signalling message is to be transmitted to an intermediate node in the telecommunication network over a user plane associated with the relay capable UE (see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  In addition, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”); and see Buckley, [0036], “MME represents " Mobility Management Entity,"”); 
 use the transmitter for transmitting the signalling message over the user plane to the intermediate node (see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node).”, and see Buckley, [0036], “MME represents " Mobility Management Entity,"”. NOTE THAT THIS CLAIM DOES NOT REQUIRE “a registration message”).  

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claims 1-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 20190110238 A1) in view Dyck et al (US 2004/0260831 A1) and further in view of Bucker et al (US 2009/0052396 A1).
 	Regarding claims 1 and 14, Buckley teaches a method of establishing a signalling connection between a remote User Equipment, UE, and a telecommunication network via a relay capable UE, wherein the relay capable UE has established user plane connectivity to an intermediate node comprised by the telecommunication network and is arranged for supporting establishment of the connection for the remote UE (see Fig.2, steps 8, 9, 10, and so on, also see Fig.5, Fig.7, Fig.9 and Fig.11), the method comprising:
 	the intermediate node receiving a registration message over the user plane forwarded by the relay capable UE and originating from the remote UE for registering the remote UE to the telecommunication network (see Fig.2, steps 8, 9, 10, and so on, A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  In addition, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”); 
 	the intermediate node forwarding the registration message to a Mobility Management Function comprised by the telecommunication network (also see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”, and see MME represents " Mobility Management Entity,"”.  In addition, see Applicant’s Specification, [0019] and [0056], where Applicant further discloses “the Mobility Management Function, for example the 4G Mobility Management Entity (MME) or the 5G Access and Mobility Management Function (AMF)” and “the Mobility Management Function may be referred to as a Mobility Management Entity (MME) in 4G telecommunication networks and/or an Access and Mobility Management Function (AMF) in 5G telecommunication networks”, respectively.  Furthermore, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”); 
 	the intermediate node receiving a registration accept message from the Mobility Management Function for accepting registration of the remote UE to the telecommunication network (see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”, see Fig.7 and [0243], “the MME 702 sends, to AS1, a Registration Accept (e.g., Attach Accept, Location Accept, Routing Area Update Accept, Tracking Area Update Accept, etc.)”.  In addition, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”).
 	Buckley does not specifically disclose forwarding the registration accept message to the remote UE via the relay capable foreign agent (FA).  
 	Dyck teaches forwarding the registration accept message to the remote UE via the relay capable foreign agent (FA) (see [0042], “the foreign agent (FA) 34” and “the mobile device 26 can transmit a request for registration request (RRQ) to the FA 34. At 32c, the FA 34 can process the RRQ and forward it to the associated HA 16 or decline the registration. At 32d, the HA 16 can process the RRQ and formulate a registration reply (RRP) accepting or declining registration. The HA 16 may transmit the RRP to the FA 34. At 32e, the FA 34 may relay the RRP to the mobile device 26. If the HA 16 accepts the registration request, the status relayed to the mobile device 26 can include the lifetime of the new registration”.  In addition, see Fig.1, for “Intermediary Devices 14”, and see [0006], where Dyck further discloses “Foreign agents (FA) may act as intermediary forwarding devices between the mobile device and the HA”.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Dyck into the system of Buckley in order to determine link latency during the re-registration process of mobile IP enabled devices (see Dyck, [0002]).

 	Bucker teaches the foreign agent (FA) is a UE (see [0016], “The foreign agent, FA, can likewise be a specific computer”).  
 	In this case, Bucker’s “The foreign agent, FA, can likewise be a specific computer” reads on Applicant’s “UE” because Applicant’s Specification, [0002], discloses that: “The term UE may also refer to generally stationary communication devices, such as laptops, computers, Internet of Things (IoT) devices or anything alike”.  In addition, (see Bucker, Fig.1 and [0031], where Bucker further teaches “CN, 17 is shown in FIG. 1 which can be a Web server in the Internet for example”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Bucker into the system of Buckley and Dyck so that user data of the user terminal stored in the AAA server can be accessed from both of these networks, thereby advantageously ensuring uninterrupted switching between the two networks free of loss (see Bucker, Abstract).
	Regarding claims 6 and 15, Buckley teaches an intermediate node arranged for supporting establishment of a signalling connection between a remote UE and a telecommunication network via a relay capable UE (see [0051], “the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  In addition, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”, also see Fig.2, steps 8, 9, 10, and so on, also see Fig.5, Fig.7, Fig.9 and Fig.11), wherein the intermediate node is arranged for having user plane connectivity between the relay capable UE and the intermediate node (see [0051], “the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  Furthermore, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”, also see Fig.2, steps 8, 9, 10, and so on, also see Fig.5, Fig.7, Fig.9 and Fig.11), the intermediate node comprising: 
 	a receiver; a transmitter; at least one processor configured to use the receiver for receiving a registration message over a user plane, which registration message is forwarded by the relay capable UE and originating from the remote UE for registering A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node).”); 
 	use the transmitter for forwarding the registration message to a Mobility Management Function comprised by the telecommunication network (also see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node).”, and see Buckley, [0036], “MME represents " Mobility Management Entity,"”.  In addition see Applicant’s Specification, [0019] and [0056], where Applicant further discloses “the Mobility Management Function, for example the 4G Mobility Management Entity (MME) or the 5G Access and Mobility Management Function (AMF)” and “the Mobility Management Function may be referred to as a Mobility Management Entity (MME) in 4G telecommunication networks and/or an Access and Mobility Management Function (AMF) in 5G telecommunication networks”, respectively); 
 	use the receiver for receiving a registration accept message from the mobility Management Function for accepting registration of the remote UE to the telecommunication network (see Fig.7 and [0243], “the MME 702 sends, to AS1, a Registration Accept (e.g., Attach Accept, Location Accept, Routing Area Update Accept, Tracking Area Update Accept, etc.)”).

	Dyck teaches use the transmitter for forwarding the registration accept message to the remote UE via the relay capable foreign agent (FA) (see [0042], “the foreign agent (FA) 34” and “the mobile device 26 can transmit a request for registration request (RRQ) to the FA 34. At 32c, the FA 34 can process the RRQ and forward it to the associated HA 16 or decline the registration. At 32d, the HA 16 can process the RRQ and formulate a registration reply (RRP) accepting or declining registration. The HA 16 may transmit the RRP to the FA 34. At 32e, the FA 34 may relay the RRP to the mobile device 26. If the HA 16 accepts the registration request, the status relayed to the mobile device 26 can include the lifetime of the new registration”.  In addition, see Fig.1, for “Intermediary Devices 14”, and see [0006], where Dyck further discloses “Foreign agents (FA) may act as intermediary forwarding devices between the mobile device and the HA”.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Dyck into the system of Buckley in order to determine link latency during the re-registration process of mobile IP enabled devices (see Dyck, [0002]).
 	The combination of Buckley and Dyck does not specifically disclose the foreign agent (FA) is a UE.
 	Bucker teaches the foreign agent (FA) is a UE (see [0016], “The foreign agent, FA, can likewise be a specific computer”).  
The foreign agent, FA, can likewise be a specific computer” reads on Applicant’s “UE” because Applicant’s Specification, [0002], discloses that: “The term UE may also refer to generally stationary communication devices, such as laptops, computers, Internet of Things (IoT) devices or anything alike”.  In addition, (see Bucker, Fig.1 and [0031], where Bucker further teaches “CN, 17 is shown in FIG. 1 which can be a Web server in the Internet for example”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Bucker into the system of Buckley and Dyck so that user data of the user terminal stored in the AAA server can be accessed from both of these networks, thereby advantageously ensuring uninterrupted switching between the two networks free of loss (see Bucker, Abstract).
	Regarding claims 2 and 7, Buckley teaches the registration message comprises an identification of an identity of the remote UE, wherein the method further comprises: translating the identification of the identity of the remote UE to the identity of the remote UE and inserting the identity of the remote UE into the registration message to be forwarded to the Mobility Management Function (see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”).  
 	Regarding claims 3 and 8, Buckley teaches the method comprises: establishing a secure connection between the remote UE and the intermediate node over the relay capable UE (see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and secure connection”).  
 	Regarding claim 4, Buckley teaches the method comprises: receiving, by the remote UE, from the relay capable UE, a tracking area identification for indicating a tracking area of the relay capable UE; inserting, by the remote UE, the tracking area identification in the registration message (see [0069], [0073], [0234], [0243], [0245] and [0265], “track area”, and see [0078], “The Relay UE associates with the Remote UE and may provide any, some, or none of the following information to the Remote UE: an identity of the Relay UE, network that the Relay UE is connected to, the location of the Relay UE, an address of AS1, and so forth”, and see [0098] and [0125], “an identity of the Relay UE, the network that the Relay UE is attached to, the location of the UE (Remote UE and/or Relay UE), and so forth”).  
 	Regarding claim 5, Buckley teaches the method further comprises: conveying subsequent signalling messages between the remote UE and the Mobility Management Function using the established signalling connection by transmitting the subsequent signalling messages over a control plane between the relay capable UE and the Mobility Management Function (see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node).”, and see Buckley, [0036], “MME represents " Mobility Management Entity,"”.  In addition see Applicant’s Specification, [0019] and [0056], where Applicant further discloses “the Mobility Management Function, for example the 4G Mobility Management Entity (MME) or the 5G Access and Mobility Management Function (AMF)” and “the Mobility Management Function may be referred to as a Mobility Management Entity (MME) in 4G telecommunication networks and/or an Access and Mobility Management Function (AMF) in 5G telecommunication networks”, respectively).   	

Response to Arguments
5. 	Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
 	On page 7 of Applicant remarks, Applicant argues that Buckley does not disclose "a remote User Equipment, UE, arranged for establishing a signalling connection to a telecommunication network via a relay capable UE" as recited in the preamble of claim 9.
 	In response, Applicant’s arguments rely on language solely recited in preamble recitations in claim 9.  When reading the preamble in the context of the entire claim, the recitation "a remote User Equipment, UE, arranged for establishing a signalling connection to a telecommunication network via a relay capable UE" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  In addition, (see Fig.2, steps 8, 9, 10, and so on, also see Fig.5, a remote User Equipment, UE, arranged for establishing a signalling connection to a telecommunication network via a relay capable UE" as claimed in the preamble of claim 9.
	On page 8 of Applicant remarks, Applicant argues that “Buckley does not anticipate claim 9. Claims 10-12, which depend from claim 9, are also not anticipated for at least the same reasons”.
 	In response, Buckley does indeed teach claims 9 and dependent claims 10-12, see Buckley teaches the newly added “use the transmitter for transmitting a registration message to an intermediate node comprised by said telecommunication network” (see Buckley, [0051], “the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  In addition, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”).  Furthermore, Applicant’s attention is directed to the teachings of Buckley in claims 9-12 above.
 	On page 8 of Applicant remarks, Applicant argues that regarding claim 13, Buckley does not disclose "determine that the signalling message is to be transmitted to 
 	In response, Buckley does indeed teach “determine that the signalling message is to be transmitted to an intermediate node in the telecommunication network over a user plane associated with the relay capable UE” as recited in claim 13 (see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  In addition, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”); and see Buckley, [0036], “MME represents " Mobility Management Entity,"”).
 	On page 8 of Applicant remarks, Applicant argues that Buckley does not disclose "a method of establishing a signalling connection between a remote UE and a telecommunication network” as recited in the preamble of claim 1.
 "a method of establishing a signalling connection between a remote UE and a telecommunication network” as recited in the preamble of claim 1 (see Fig.2, steps 8, 9, 10, and so on, see Fig.5, Fig.7, Fig.9 and Fig.11).  In addition, in response, Applicant’s arguments rely on language solely recited in preamble recitations in claim 1.  When reading the preamble in the context of the entire claim, the recitation " a method of establishing a signalling connection between a remote UE and a telecommunication network" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  
 	On page 8 of Applicant remarks, Applicant further argues that Buckley does not disclose "said intermediate node receiving a registration message over said user plane" as recited in claim 1.
 	In response, Buckley does indeed teach “the intermediate node receiving a registration message over the user plane” forwarded by the relay capable UE and originating from the remote UE for registering the remote UE to the telecommunication network (see Fig.2, steps 8, 9, 10, and so on, also see Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  In addition, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”).  Furthermore, Applicant’s attention is directed to the teachings of Buckley in claim 1 above.
 	On page 9 of Applicant remarks, Applicant argues that Buckley does not disclose this intermediate node.
 	In response, Buckley does indeed teach intermediate node (see Fig.2, Fig.5, Fig.7, Fig.9 and Fig.11, and see [0051], “A registration message containing the Temporary ID or another second identity can be sent by the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  In addition, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  mobility management node” is “MME” and/or “AMF”); and see Buckley, [0036], “MME represents " Mobility Management Entity,"”).
 	On pages 8 and 9 of Applicant remarks, Applicant argues that the combination of the cited references does not teach claim 6.
 	In response, claim 6 has not been amended and the Examiner maintains the same references for the rejection because the “intermediate node” is recited in the preamble (NOT in the body) of the claim.  In addition, in response, Applicant’s arguments rely on language solely recited in preamble recitations in claim 6.  When reading the preamble in the context of the entire claim, the recitation " An intermediate node arranged for supporting establishment of a signalling connection between a remote UE and a telecommunication network via a relay capable UE, wherein said intermediate node is arranged for having user plane connectivity between said relay capable UE and said intermediate node, said intermediate node comprising:" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, the combination of the cited references does teach claim 6 (see Buckley, [0051], “the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  Furthermore, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”, also see Fig.2, steps 8, 9, 10, and so on, also see Fig.5, Fig.7, Fig.9 and Fig.11).
 	On pages 8 and 9 of Applicant remarks, Applicant further argues that the combination of the cited references does not teach claim 15.
 	In response, claim 15 has been amended.  However, the Examiner maintains the same references for the rejection because the “intermediate node” is recited in the preamble (NOT in the body) of the claim.  In response, Applicant’s arguments rely on language solely recited in preamble recitations in claim 15.  When reading the preamble in the context of the entire claim, the recitation " A telecommunication network for supporting establishment of a direct connection between a remote User Equipment, UE, and said telecommunication network via a relay capable UE, wherein said relay capable UE has established user plane connectivity to an intermediate node comprised by said telecommunication network and is arranged for supporting establishment of said direct connection for said remote UE, said telecommunication network comprising an intermediate node, the intermediate node arranged for supporting establishment of a signalling connection between a remote UE and a telecommunication network via a relay capable UE, wherein said intermediate node is arranged for having user plane connectivity between said relay capable UE and said intermediate node, said intermediate node comprising:" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, the combination of the cited references does teach claim 15 (see Buckley, [0051], “the Remote UE to the Relay UE (Task 8), which then forwards (Task 9) the registration message to MMEa (or another mobility management node)”, [0053], “the entity (e.g., MMEa or another mobility management node) that receives the Remote UE's registration request (Task 9) sends a request to AS1 (Task 11)”, [0106], “The message received at Task 10 can be in response to the registration request forwarded by the Relay UE from the Remote UE to the mobility management node”.  Furthermore, see [0046] and [0056], where Buckley further discloses “mobility management node” is “MMEa” and/or “MMEb” in Fig.2, where Buckley’s “MMEa” and/or “MMEb” in Fig.2 reads on Applicant’s “an intermediate node” because Buckley’s “MMEa” and/or “MMEb” is intermediate between two devices.  Furthermore, see [0074], [0111], where “mobility management node” is “MME” and/or “AMF”, also see Fig.2, steps 8, 9, 10, and so on, also see Fig.5, Fig.7, Fig.9 and Fig.11).

 	 
Conclusion
6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642